The document below is hereby signed.

Signed: August 14, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                              )
                                       )
    VINCENT L. PHILLIPS,               )     Case No. 19-00450
                                       )     (Chapter 7)
                          Debtor.      )     Not for publication in
                                       )     West’s Bankruptcy Reporter.

    MEMORANDUM DECISION AND ORDER IMPOSING THE AUTOMATIC STAY IN PART

         Pursuant to the oral decision at the hearing of August 13,

    2019, on the debtor’s Motion to Invoke Automatic Stay in Case

    Filed Within One Year After Dismissal of Two Prior Bankruptcy

    Cases (Dkt. No. 25), and for reasons discussed below, the court

    will impose the automatic stay in part in this case.          Under 11

    U.S.C. § 362(c)(4), the court “may” impose the automatic stay in

    this case, upon the debtor’s showing that he filed the case in

    good faith, and the court thus has discretion upon such a showing

    regarding the extent to which to impose the automatic stay.          Even

    though the debtor filed this case in good faith, I am limiting

    the imposition of the automatic stay in three ways.

         First, one property was already the subject of a

    postpetition foreclosure sale auction, and there is no reason to
stay the completion of the proceeding in the Superior Court of

the District of Columbia to secure approval of that foreclosure

sale.

     Second, I am imposing a condition regarding keeping current

on postpetition payments on any debt secured by a security

interest in any real property of the debtor.   The debtor has

moved to convert the case to Chapter 13 of the Bankruptcy Code

(11 U.S.C.)1 but has not submitted a copy of any plan he would

pursue in Chapter 13.   In ruling on the Motion to Invoke

Automatic Stay at the hearing, I assumed the debtor would propose

in a Chapter 13 case to maintain payments on mortgages, and cure

them over time.   I felt that given the debtor’s long history of

failing prepetition to make mortgage payments on most of his

properties, failure of the debtor to keep current postpetition on

any mortgage would warrant the automatic stay not being in place

as to enforcement of the mortgage.   There is a theoretical

possibility that the debtor (or the trustee, if the case stays in

or ends up in Chapter 7) might be able to sell some properties

and generate a surplus for unsecured creditors or (in Chapter 13)

a surplus for the debtor.   The debtor failed at the hearing to

show that he intended under a Chapter 13 plan to attempt to sell

any property as part of a plan or, if the case stayed in Chapter


     1
        It is uncertain whether the debtor meets the secured debt
limitation of 11 U.S.C. § 109(e) in order to be entitled to
proceed in a Chapter 13 case.

                                 2
7, that the trustee in the Chapter 7 case intended to sell any

real property in an effort to generate a surplus for unsecured

creditors.    The Chapter 7 trustee did not participate in the

hearing, apparently believing that the case would be converted to

Chapter 13.    Without an adequate showing that there will be an

effort to sell any property, the imposition of the automatic stay

as to a real property ought to be conditioned on the postpetition

periodic payments on the property being kept current.

     Third, if the case stays in Chapter 7, and a property has

ceased to be estate property, whether by way of abandonment or an

exemption claim becoming effective, the automatic stay against

enforcing a lien against the property ought not apply.    If a

property has been fully exempted, the trustee in a Chapter 7 case

would not be able to sell the property for the benefit of

creditors, and a debtor has no tools under the Bankruptcy Code in

a Chapter 7 case to protect any equity the debtor has in fully

exempted or abandoned real property.    In contrast, the debtor has

an interest in any efforts of the Chapter 7 trustee to sell non-

exempt real property that might generate a sufficient surplus to

pay unsecured creditors in full and then leave some proceeds for

the debtor.

     It is thus

     ORDERED that the automatic stay is not imposed with respect

to the proceeding to complete the postpetition foreclosure sale


                                  3
of the debtor’s real property located at 427 Mellon Street, S.E.,

Washington, D.C. (conducted when no automatic stay was in place),

to intervention of any lienor in that proceeding and assertion by

such lienor of rights in that proceeding, and to efforts of the

purchaser incident to the foreclosure sale to obtain possession

of the property upon the foreclosure sale being completed.    It is

further

     ORDERED that except as set forth in the preceding paragraph,

the automatic stay of 11 U.S.C. § 362(a) shall take effect in

this case upon entry of this order, but subject to the conditions

set forth in the next paragraph and in the concluding paragraph

of this order.   It is further

     ORDERED that with respect to any debt secured by a security

interest (any mortgage, deed of trust, and so forth) on a real

property, if the debtor fails to pay any periodic payment that

comes due postpetition by the deadline for paying such payment

without incurring any late-payment fee, the holder of the

security interest may file a notice of default, and if the debtor

fails to cure the default within 14 days after filing of the

notice of default, the automatic stay shall no longer apply,

without the necessity of a further order from the court, to

enforcement of the security interest and to efforts to obtain

possession of the property by the successful purchaser at any

foreclosure sale.   It is further


                                    4
                              ORDERED that the foregoing paragraph is stayed for 21 days

(to permit the Chapter 7 trustee to weigh in on this matter) and

is without prejudice to the trustee’s or the debtor’s filing a

motion to modify this order, in regard to that paragraph, on the

basis that the trustee or the debtor is or promptly will be

undertaking genuine efforts to sell the property at issue and

that there is equity in the property (the issue of equity in the

property being one upon which the lienor shall bear the burden of

proof as under 11 U.S.C. § 362(g)(1)) that could be realized by

such a sale for the benefit of the estate or (in Chapter 13) for

the benefit of the debtor, and that the substantial equity

adequately protects the holder of the security interest.                                                        It is

further

                              ORDERED that if the debtor’s motion to convert this case to

Chapter 13 is denied, the case remains in Chapter 7, and the

entirety of a real property becomes non-estate property by reason

of abandonment or an exemption claim becoming effective, the

automatic stay shall not apply to enforcement of any lien against

that real property as non-estate property.

                                                                                               [Signed and dated above.]

Copies to: Recipients of e-notifications of orders; entities on
the BNC mailing list.




R:\Common\TeelSM\Judge Temp Docs\Phillips (Vincent) Order Imposing Automatic Stay_v2.wpd
                                                                                           5
